DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments filed on 03/02/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 includes newly added limitations directed to “an electronic display supported by the support structure, said electronic display comprising a gaming table top surface wherein a substantial portion of the game table top surface is configured to display a plurality of different symbols for a plurality of sequential plays of a craps game”, “a plurality of separate spaced apart electronic displays supported by the support structure, the electronic displays separate from the gaming table top surface and partially surrounding 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantial” in claim 11 is a relative term which renders the claim indefinite. The term “substantial ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Substantial is defined as “of considerable importance, size, or worth” which is indefinite since the disclosure does not provide a standard for ascertaining at which size or use would be considered of “considerable importance” and therefore the actual scope can not be ascertained to a sufficient degree by one of ordinary skill in the art.
Allowable Subject Matter
Claims 1-8, 10, 17-18, and 20 are allowed.  Examiner finds applicant’s arguments regarding the features of claims 1 and 17 in combination as not being obvious.  Specifically the combination with the machine-readable codes and the all the other claimed features of the electronic table is more than an obvious combination of known prior art when used for the function claimed.
Claims 11-16 are allowable over the prior art but rejected under 112.  Specifically while individual elements are known in the art, such as Nguyen teaching a table surface display with player stations and O'Halloran (US Pub. No. 2008/0113706 A1) which teaches an electronic wagering game table (abstract) comprising a craps table with a common area for the play of craps (Fig. 1 and paragraph [0040]) partially surrounded by player stations which are separate from the table surface (Fig. 1, items 
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. See above 112 rejections.  Specifically applicant has failed to provide support for the features with the current amendments.  For example a gaming top surface which is a continuous display and separate gaming stations would not be supported as per paragraph [0034].  Additionally cited portions of the disclosure for support for the common display does not indicate locations and whether or not the display is in addition to a table top surface.  However Fig. 1A indicates that the common display is integrated into the table top surface and therefore “in addition” would contradict this when taken in combination with the continuous display as claimed when looking to paragraph [0034].  Applicant should review and cite to specific support or cancel the currently rejected claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.